DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a parasitic capacitance is proportional to the surface area” in line 3 is a relative term which renders the claim indefinite. The term “proportional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that the specification contains no disclosure either a value of the surface area or the result-effective ratio of its parasitic capacitance to the surface area is arising from any routine experimentation.  Where patentability is aid to be based upon particular value of the parasitic capacitance to the surface area recited in a claim, the Applicant must show at what value of the parasitic capacitance to the surface area is considered as proportional.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1,2,4-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (US 7,400,134).
Regarding claim 1, Morishita teaches a semiconductor chip (100 in figs. 5 and 8) comprising: 
a chip body (2) including a signal input/output circuit unit (52 in fig. 5) ; 
a chip pad unit (121/122) disposed on a surface of the chip body and including first and second chip pads (122) having different surface areas from each other (see figs. 2-4 and 8); and 
a chip pad selection circuit unit (51 in fig. 5) disposed in the chip body and electrically connected to the signal input/output circuit unit (52) and the chip pad unit (121/122), wherein the chip pad selection circuit unit (51 in fig. 5) is configured to select one chip pad of the first and second chip pads (101) and electrically connect the selected one chip pad to the signal input/output circuit unit (see col. 6, lines 5-7).
Regarding claim 2, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches the chip pad selection circuit unit (51 in fig. 5) is further configured to electrically open the other chip pad not selected among the first and second chip pads from the signal input/output circuit unit (col. 6, lines 27-42. NOTE: the selector circuit is configured to either select signal from pads 121 and float signal from pads 122 during forming SiP).
Regarding claim 4, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches the chip pad selection circuit unit (51) is configured to electrically connect the signal input/output circuit unit (52) to the selected one chip pad based on a control signal (123) provided to the chip pad selection circuit unit (see col. 6, lines 27-30).
Regarding claim 5, Morishita teaches a semiconductor package comprising: 
a package substrate (1); and 
a semiconductor chip (2) disposed on the package substrate, wherein the package substrate comprises: 
a substrate body (1); and 
a plurality of chip connection pads (111/112) disposed on a surface of the substrate body, 
wherein the semiconductor chip (2) comprises: 
a chip body (2); and 
a plurality of chip pad units (121/122)  disposed on a surface of the chip body, the surface of the chip body facing the surface of the substrate body, and the plurality of chip pad units corresponding to the plurality of chip connection pads, wherein each of the plurality of chip pad units (121/122) comprises first and second chip pads (122) disposed to be spaced apart from each other and having different surface areas from each other, and wherein 
one chip pad of the first and second chip pads (121/122) is electrically connected to a corresponding chip connection pad (111/112) among the plurality of chip connection pads (see fig. 8).
Regarding claim 6, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches the semiconductor chip further comprises: a signal input/output circuit unit (52) disposed in the chip body; and a chip pad selection circuit unit (51) electrically connected to the signal input/output circuit unit (52) and the plurality of chip pad units (121/122), and wherein the chip pad selection circuit unit (51) is configured to select the one chip pad of the first and second chip pads  (121/122) and electrically connect the selected one chip pad to the signal input/output circuit unit (see col. 6, lines 5-7).
Regarding claim 7, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches the chip pad selection circuit unit (51 in fig. 5) is further configured to electrically open the other chip pad not selected among the first and second chip pads from the signal input/output circuit unit (col. 6, lines 27-42. NOTE: the selector circuit is configured to either select signal from pads 121 and float signal from pads 122 during forming SiP).
Regarding claim 11, Morishita teaches a semiconductor package in figs. 1-8, comprising: 
a package substrate (1) including a substrate body having an upper surface and a lower surface (refer to upper and lower surfaces of 1); and 
a semiconductor chip (2) mounted over the upper surface of the substrate body (see fig. 8), wherein 
the package substrate (1) comprises a plurality of chip connection pads (111/112) disposed on the upper surface of the substrate body and arranged along a direction, wherein
the semiconductor chip (2) comprises: 
a chip body (2) including a signal input/output circuit unit (52 in fig. 5);
a plurality of chip pad units (121/122) disposed on a surface of the chip body (2), the surface of the chip body (2) facing the upper surface of the substrate body (see fig. 8), and 
the plurality of chip pad units (121/122) corresponding to the plurality of chip connection pads (111/112), and 
a chip pad selection circuit unit (51) connected to the signal input/output circuit unit (52) and the plurality of chip pad units (121/122), wherein each of the plurality of chip pad units (121/122) comprises first and second chip pads disposed to be spaced apart from each other and having different surface areas from each other(see figs. 2-4), and wherein one chip pad of the first and second chip pads (121/122) is electrically connected to a corresponding chip connection pad among the plurality of chip connection pads (111/112) (see fig. 8).
Regarding claim 12, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches the chip pad selection circuit unit (51) is configured to electrically connect the signal input/output circuit unit (52) to the selected one chip pad based on a control signal (123) provided to the chip pad selection circuit unit (see col. 6, lines 27-30).
Regarding claim 13, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches in each of the plurality of chip pad units: one chip pad of the first and second chip pads (122) is a bonding pad electrically connected to a corresponding chip connection pad (112) among the plurality of chip connection pads, and the other chip pad of the first and second chip pads (121) is a test pad provided to be connected to a test device (see col. 6-lines 37-42).
Regarding claim 14, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches the signal input/output circuit unit (52) is electrically connected to the corresponding chip connection pad (112) through the bonding pad (112) (see figs. 1, 2 and 8).
Regarding claim 15, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches in each of the plurality of chip pad units (122), the first and second chip pads (122) are disposed to overlap with the corresponding chip connection pad (112) (see fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 7400134).
Regarding claim 3, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches each of the first and second chip pads (121/122) has a surface area and a parasitic capacitance proportional to the surface area (see col. 4, lines 51-56). NOTE: since there is no evidence indicating what value of a parasitic capacitance to the surface area is considered proportional and it has been held that it is not inventive to discover the optimum or workable ratio of a parasitic capacitance proportional to the surface area as an effective result via routine experimentation.  Thus, Morishita’ s parasitic capacitance of chip pads (121/122) is here considered to be proportional of its surface area.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita as applied to claim 5 above, and further in view of Garyainov (US 2005/0042838).
Regarding claim 8, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches a plurality of connection pads (111/112) disposed on the substrate body (1) and spaced apart from the plurality of chip connection pads (see fig. 1B).
Morishita does not teach a plurality of wirings configured to electrically connect the plurality of chip connection pads to the plurality of connection pads, respectively, on the substrate body.
Garyainov teaches the same field of an endeavor wherein a plurality of wirings  (38) configured to electrically connect the plurality of chip connection pads (14) to the plurality of connection pads (16), respectively, on the substrate body (see fig. 2).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a plurality of wirings configured to electrically connect the plurality of chip connection pads to the plurality of connection pads, respectively, on the substrate body as taught by Garyainov in the teaching of Morishita in order to provide for soldering a first substrate, e.g., a semiconductor die, to and in electrical connection with, a second substrate, e.g., an interconnective substrate of a semiconductor package, with low-melting-temperature, electrically conductive eutectic alloys, including lead-free alloys, without using fluxes or reducing atmospheres. In accordance with another aspect of the invention, a method is provided for hermetically sealing a semiconductor package simultaneously with the electrical connection of the die to the substrate without additional sealing processes and materials (see par. 14).
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Morishita as applied to claim 11 above, and further in view of Garyainov (US 2005/0042838).
Regarding claim 16, Morishita teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Morishita teaches a plurality of connection pads (111/112) disposed on the substrate body (1) and spaced apart from the plurality of chip connection pads (see fig. 1B).
Morishita does not teach a plurality of wirings configured to electrically connect the plurality of chip connection pads to the plurality of connection pads, respectively, on the substrate body.
Garyainov teaches the same field of an endeavor wherein a plurality of wirings  (38) configured to electrically connect the plurality of chip connection pads (14) to the plurality of connection pads (16), respectively, on the substrate body (see fig. 2).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a plurality of wirings configured to electrically connect the plurality of chip connection pads to the plurality of connection pads, respectively, on the substrate body as taught by Garyainov in the teaching of Morishita in order to provide for soldering a first substrate, e.g., a semiconductor die, to and in electrical connection with, a second substrate, e.g., an interconnective substrate of a semiconductor package, with low-melting-temperature, electrically conductive eutectic alloys, including lead-free alloys, without using fluxes or reducing atmospheres. In accordance with another aspect of the invention, a method is provided for hermetically sealing a semiconductor package simultaneously with the electrical connection of the die to the substrate without additional sealing processes and materials (see par. 14).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818